
	

113 S2129 IS: Accelerating Technology Transfer to Advance Innovation for the Nation Act of 2014
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2129
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mr. Udall of New Mexico introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Department of Energy Organization Act to improve technology transfer at the Department
			 of Energy by reducing bureaucratic barriers to industry, entrepreneurs,
			 and small businesses, as well as ensure that public investments in
			 research and development generate the greatest return on investment for
			 taxpayers, and for other purposes.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Accelerating Technology Transfer to Advance Innovation for the Nation Act of 2014 or the ATTAIN Act of 2014.
		
			2.
			Office of
			 Advanced Research, Technology Transfer, and Innovation in Energy
			Title II of the Department of Energy
			 Organization Act (42 U.S.C. 7131 et seq.) is amended by adding at the end
			 the
			 following:
			
				
					218.
					Office of Advanced Research, Technology
				Transfer, and Innovation in Energy
					
						(a)
						In
				general
						There is established an Office of Advanced Research,
				Technology Transfer, and Innovation in Energy (referred to in this
			 section as
				the Office), based in Washington, DC, and under the direction of the Technology Transfer Coordinator
			 appointed
			 under section 1001(a) of the Energy Policy Act of 2005 (42 U.S.C.
			 16391(a)), to improve the
				consolidation, coordination, and use of technology transfer
			 resources of the
				Department.
					
						(b)
						Duties
						The
				Office shall—
						
							(1)
							improve
				procurement, contracting, and partnership procedures for technology
			 transfer through—
							
								(A)
								within the Department and National Laboratories, the innovative use of existing mechanisms (such as
			 cooperative research and development agreements) and the development of
			 new mechanisms (such as Agreements for Commercializing Technology,
			 technology investment agreements, and other transaction authority) to
			 improve the ability of the Department and National Laboratories to
			 procure, contract, and partner with industry and business to implement
			 technology transfer activities;
							
								(B)
								the streamlining and improvement of  the review and approval process at all levels, for existing
			 and future technology transfer agreements  (including	cooperative
			 research and development agreements) and the use of best practices and
			 process performance improvement evaluation to reduce the time required to
			 enable the technology transfer activities of the Department and National
			 Laboratories to engage and cooperate with industry and business at the
			 speed of opportunity; and
							
								(C)
								in connection
				with other Federal agencies, other actions that improve the
			 operational
				efficiency and technology transfer effectiveness of the Department;
							
							(2)
							improve the
				sharing and coordination of technology transfer information and
			 resources
				through actions such as the establishment of a single website that
			 can be used
				for technology transfer within the Department;
						
							(3)
							establish and
				administer T2-Corps in accordance with section
				219;
						
							(4)
							administer the
				technology transfer investment initiative in accordance with
			 section
				220;
						
							(5)
							improve the
				effectiveness of small business innovation research programs and
			 small business
				technology transfer programs by—
							
								(A)
								strategically
				aligning topics areas in requests for proposals to compliment
			 research and
				development capabilities at the National Laboratories and funding
			 opportunity announcements offered by Department programs  through better
			 identification of technology readiness
				levels or commercialization readiness levels to enable small
			 business success;
				and
							
								(B)
								increasing
				coordination and use of small business innovation research programs
			 and small
				business technology transfer programs across the Department and
			 National
				Laboratories to connect large research and development investments
			 to a strong
				and well-organized commercialization plan;
							
							(6)
							establish and
				administer an industry and business technology transfer working
			 group that—
							
								(A)
								parallels and
				complements the efforts of the National Laboratory technology
			 working
				group;
							
								(B)
								shall convene regularly to make recommendations to the Department and National Laboratories for use
			 to assess capabilities and implement improvements regarding—
								
									(i)
									priorities for commercialization;
								
									(ii)
									the assessment of technology targets;
								
									(iii)
									the evaluation of the impact of technology transfer activities; and
								
									(iv)
									implementation of technology transfer activities; and(C)shall carry out technology transfer peer reviews that are similar to professional peer reviews
			 conducted by other agencies of the Department, to 
			 evaluate the progress and impact of the technology transfer programs
			 and activities of the Department and the National Nuclear Security
			 Administration;
							(7)
							encourage the use of alternative data rights provisions by improving procurements language to
			 enable the Department and National Laboratories to work with third parties
			 with whom  the Department and National Laboratories have issued a
			 subcontract, to enable—
							
								(A)
								the third party to have full title, limited title, or partial use of any software or data authored
			 by the Department  or National Laboratories, if necessary and applicable;
			 and
							
								(B)
								each relevant group to coordinate and cooperate more effectively;
							(8)enable a platform or resource that allows existing prenegotiated and express licensing programs to
			 expand intellectual property bundling
			 agreements to encourage university, foundation, nonprofit, and industry
			 partners to present licensable intellectual property (along with the
			 Department and National Laboratories) within a common
			 database, with—
								(A)
								the database administered by the Department and database content available to the T2-Corps teams, the Department, and the National Laboratories; and
							
								(B)
								the goal of the cooperation being to create an effective process that enhances opportunities for
			 technology transfer and commercialization by—
								
									(i)
									encouraging and leveraging research and development funds dedicated to complementary projects;
								
									(ii)
									facilitating streamlined licensing negotiations;
								
									(iii)
									encouraging cost-effective intellectual property management and fulfilling equal opportunity;
								
									(iv)
									minimizing potential for conflicts in a manner that increases the access of participants in T2-Corps to scientists and engineers of National Laboratories; and
								
									(v)
									increasing the accessibility of licensable technology across larger numbers of licensees;
								
							(9)
							coordinate with  the Small Business Innovation Research Program (SBIR) and Small Business
			 Technology
			 Transfer Program (STTR) of the Department—(A)to maximize the impact of technology transfer opportunities and activities; and(B)to implement strategic changes that are mutually beneficial to the Office and those Programs;
							(10)carry out
				technology transfer evaluations, measurement, and reporting
			 functions of the
				Department;(11)conduct an annual evaluation of the
				progress and impact of the Office that—(A)is conducted through—(i)the working group established under paragraph (6); and(ii)technology transfer peer reviews that are similar to professional peer reviews conducted by other
			 agencies of the Department;(B)includes information relating to the economic and technology transfer impact of technology transfer
			 programs, which shall be evaluated based on—(i)the types of employment opportunities created, based on North American Industry Classification
			 System (NAICS) employment data;(ii)the aggregate amount of follow-on investment;(iii)the start-up survival and growth rate;(iv)Department and National Laboratory transactional efficiency for different phases of licensing
			 cooperative research and development agreements and other technology 
			 transfer-related processes;(v)the effectiveness of local and regional partnerships; and(vi)other key metrics determined by the Secretary and the National Nuclear Security Administration;(C)to the maximum extent practicable, uses random sampling, retroactive data, and other justifiable
			 evaluation methodologies to control the cost and scope of the evaluations
			 and the collection and analysis of data relevant to the metrics described
			 in this paragraph; and
								(D)provides for—(i)
									the continuous monitoring of the  fairness and opportunities in the administration of this
			 paragraph; and
								
									(ii)
									an evaluation of—
									
										(I)
										accessibility; and
									(II)expectations and limitations relating to employee conflict of interest;(12)through the working group established under paragraph (6) (in consultation with the Secretary and
			 the Technology Transfer Working Group established under section 1001(d) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16391(d))), subject to subsection
			 (c), collect data regarding the technology transfer activities and
			 programs of the Department;
							(13)
							submit the
				report described in paragraph (10) to Congress and incorporate the
			 findings of
				that report in the performance evaluation and management plans of
			 each of the
				National Laboratories;
						
							(14)
							consolidate resources and reduce bureaucratic barriers within the Department and become the office
			 responsible for the coordination, planning, monitoring, and implementation
			 of sections 1001, 1002, 1003, and 1004 of title X of the Energy Policy Act
			 of 2005 (42 U.S.C. 16391, 16392, 16393, 16394), to assist the Department
			 and National Laboratories in carrying out technology transfer and small
			 business activities;
						(15)administer the	Technology Commercialization Fund   established under section 1001(e) of the
			 Energy Policy Act of 2005 (42 U.S.C. 16391(e)), including—(A)the development of a multiyear plan for the use of the Fund;(B)the use of the Fund to carry out the duties of the Office;(C)the coordination with other agencies of the Department on the use of the Fund; and(D)the submission to Congress of an annual report that describes use of the Fund during the preceding
			 year;
							(16)
							except as otherwise provided in this Act,  carry out the research, development, demonstration, and
			 commercial application programs, projects, and activities authorized by
			 this Act in accordance with—
							
								(A)
								the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.);
							
								(B)
								the Federal Nonnuclear Energy Research and Development Act of 1974 (42 U.S.C. 5901 et seq.);
							
								(C)
								the Energy Policy Act of 1992 (42 U.S.C. 13201 et seq.);
							
								(D)
								the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.);
							
								(E)
								chapter 18 of title 35, United States Code (commonly known as the Bayh-Dole Act); and
							
								(F)
								any other Act under which the Secretary is authorized to carry out the programs, projects, and
			 activities; and
							
							(17)
							perform such
				other duties as are determined appropriate by the Secretary.(c)Protection of informationThe following types of information collected by the Department or National Laboratories from
			 recipients of financial assistance awards or technology transfer partners
			 (including parties to cooperative research and development agreements or
			 other similar agreements) shall be considered privileged and confidential
			 and shall not be subject to disclosure under section 552 of title 5,
			 United States Code:(1)Plans for commercialization of technologies developed under an award or agreement, including
			 business plans, technology-to-market plans, market studies, and cost and
			 performance models.(2)Specific investments provided to the recipient of an award or party to an agreement from third
			 parties (such as venture capital firms, hedge funds, and private equity
			 firms), including the amount of the investment and the percentage of
			 ownership of the award provided in return for the investment, unless the
			 disclosure is made in an aggregate form that provides anonymity.(3)Additional financial support that the recipient of an award or party to an agreement—(A)plans to or has invested into the technology developed under the award or agreement; or(B)is seeking from third parties.(4)Revenue from the licensing or sale of new products or services resulting from research conducted
			 under the award or agreement, unless the disclosure is made in an
			 aggregate form that provides anonymity.(d)Results of evaluation and analysis(1)In generalThe Secretary shall  use the reviews, evaluations, and reports conducted under this section to
			 improve and enhance—(A)the technology transfer programs and activities of the Department; and(B)the technology transfer offices of the National Laboratories and the National Nuclear Security
			 Administration to promote the technology transfer goals of the Department.(2)National Laboratories(A)In generalThe Department shall work with each National Laboratory to incorporate the evaluation and impact of
			 technology transfer activities in the annual performance evaluation and
			 measurement plan of the National Laboratory to enable significant progress
			 to be rewarded and limited progress to be improved annually.(B)AdministrationThe evaluation process under this paragraph  shall—(i)focus on the performance of each National Laboratory  individually; and(ii)compare the performance of each National Laboratory during the applicable and previous year.
						(e)
						Technology
				transfer offices
						
							(1)
							In
				general
							Each National Laboratory shall establish or maintain, as
				applicable, a technology transfer office for the Office.
						
							(2)
							Coordination
							The
				Office shall connect and coordinate the technology transfer offices
			 established
				under this subsection.
						
							(3)
							Duties
							Each
				technology transfer office shall serve as the regional
			 implementation office for the technology transfer programs of the
			 Department, including technology commercialization,
				entrepreneurship, and business
				development.
						.
		
			3.
			T²-Corps
			Title II of the Department of Energy
			 Organization Act (42 U.S.C. 7131 et seq.) (as amended by section 2) is
			 amended
			 by adding at the end the following:
			
				
					219.
					T²-Corps
					
						(a)
						Establishment
						
							(1)
							In
				general
							The Secretary shall establish a
				T2-Corps, modeled after the I-Corps of the National
				Science Foundation, to support investments in entrepreneurs,
			 mentors, and
				principal investigators.
						
							(2)
							Goals
							The goal of the  T2-Corps is to invest in technology maturation, market assessment, and increasing industry and small
			 business access to intellectual property and core capabilities of the
			 Department and National Laboratories.
						
						(b)
						Teams
						
							(1)
							In general
							The
				Office of Advanced Research, Technology Transfer, and Innovation in
			 Energy
				(including technology transfer offices of the Office) (referred to
			 in this
				section as the Office) shall establish teams composed of—
							
								(A)
								entrepreneurs who
				possess relevant technical knowledge and a commitment to
			 investigate the
				commercial applications of technology innovation;
							
								(B)
								mentors who are experienced entrepreneurs, with technology, marketing, commercialization, or other
			 relevant expertise to assist teams in the development of the team and
			 throughout the learning process in a manner similar to the Senior Corps;
			 and
							
								(C)
								principal
				investigators who serve as technical lead and project managers.
							
							(2)
							Competitive process
							Each team shall be selected and assembled through a competitive process.
						
							(3)
							Technology transfer office
							
								(A)
								In general
								Each team shall be hosted by a technology transfer office.
							
								(B)
								Duties
								The technology transfer office shall monitor and administer participation in the program in
			 accordance with this section.
							
							(4)
							Diversity
							The Secretary shall ensure, to the maximum extent practicable, the diversity of teams established
			 under this subsection.
						
						(c)
						Technology
				commercialization challenges
						
							(1)
							In
				general
							The Office may establish and participate in technology
				commercialization challenges.
						
							(2)
							Administration
							The
				Office may use a technology commercialization challenge—
							
								(A)
								to leverage the
				core strengths of a National Laboratory and allow the National
			 Laboratory to
				focus on a specific topic; and
							
								(B)
								to create
				collaborative public-private partnerships that address challenges
			 identified by
				the industry or National Laboratory technology transfer working
			 groups.
							
								(C)
								Small enterprises
								The Secretary and the Administrator of the Small Business
				Administration shall ensure that at least 80 percent of the
			 businesses participating in the T2-Corps	are smaller enterprises (as defined by
				the Administrator) that are located in diverse regional geographic
			 areas established under section 220(e)(4).
							
						(d)
						Coordination
						
							(1)
							In general
							The
				Office shall work with National Laboratory technology transfer
			 offices—
							
								(A)
								to develop
				information sharing and coordinate resources to enable coordination
			 and
				competition between members of T2-Corps teams,
				including a coordination platform that leverage existing elements
			 of social
				media and networking to connect individuals and teams in the
			 exchange of
				information and ideas; and
							
								(B)
								to connect follow
				on-funding and other resources with successful start-ups through
			 actions such
				as—
								
									(i)
									inviting
				successful teams or projects to participate in an alumni network to
			 reinvest in
				the next generation of start-ups; and
								
									(ii)
									arranging
				opportunities for successful start-ups to connect with programs
			 that are not
				administered by the Department or the Small Business Administration
			 to promote the growth of
				business.
								
							(2)
							Nonprofit entities
							
								(A)
								In general
								The Office shall partner with foundations and nonprofit entities with similar technology transfer
			 and entrepreneurship priorities and goals to assist in carrying out this
			 section.
							
								(B)
								Activities
								The partnerships may be established to carry out—
								
									(i)
									coordination, planning, and volunteer activities that do not involve the transfer of funding
			 between partners; or
								
									(ii)
									competitively solicited partnership agreements—
									
										(I)
										to enable foundations and nonprofit entities to apply for funding to assist in carrying out
			 Department activities; or
									
										(II)
										to provide funding to augment existing Department activities relating specifically to common
			 technology transfer and entrepreneurship priorities and goals.
									
						(e)
						Funding
						The Office may use to carry out this section—
						
							(1)
							funding made available to carry out—
							
								(A)
								the Small Business Act
		(15 U.S.C. 631 et seq.); or
							
								(B)
								section 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391); and
							
							(2)
							any other funds that are made available to carry out this section.
						.
		
			4.
			Technology
			 Transfer Investment Initiative
			Title II of the Department of Energy
			 Organization Act (42 U.S.C. 7131 et seq.) (as amended by section 3) is
			 amended
			 by adding at the end the following:
			
				
					220.
					Technology Transfer Investment
				Initiative
					
						(a)
						In
				general
						The Secretary and the Administrator of the Small Business
				Administration (referred to in this section as the
				Administrator) shall jointly establish and carry out a
				Technology Transfer Investment Initiative (referred to in this
			 section as the
				Initiative).
					
						(b)
						Partnership
						To
				carry out the Initiative, the Secretary shall enter into a
			 memorandum of understanding with the Administrator to coordinate a
			 partnership program carried out by—
						
							(1)
							the Office of Advanced Research,
				Technology Transfer, and Innovation established by section 218; and
						
							(2)
							the Small Business Investment Company (referred to in this section as SBIC) Program of the Small Business Administration.
						
						(c)
						Goal
						The goal of the  partnership program shall  be to leverage  the strengths of the SBIC program to
			 benefit the T2-Corps teams completing the Department program.
						(d)
						Technology Transfer Investment Initiative
						
							(1)
							Selection
							The
				Administrator, in consultation with the Secretary, shall solicit
			 SBIC participation in the technology transfer investment initiative of the
			 Small Business Administration and the Department.
						
							(2)
							Participation
							A SBIC that agrees or is selected to participate  in technology transfer investment  initiative 
			 shall—
							
								(A)
								regularly review proposals created by T2-Corps teams for possible investment;
							
								(B)
								assess each proposal against the criteria established by the SBIC; and
							
								(C)
								comply with all provisions of law applicable to the Small Business Administration (including
			 regulations).
							
							(3)
							Regional
				geographic areas
							
								(A)
								In
				general
								The Office established under section 218 (including
			 National
				Laboratory technology transfer offices), in coordination with
				T2-Corps established under section 219, shall
				establish and coordinate regional geographic areas to carry out the
				Initiative.
							
								(B)
								Leverage
								The
				Office (including National Laboratory technology transfer offices)
			 and SBICs shall leverage, to the
			 maximum extent
				practicable, the experience and expertise of local, State, and
			 regional
				partners to efficiency and effectively implement the Initiative.
							.
		
